UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 10/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Stock Index Fund ANNUAL REPORT October 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Financial Futures 35 Statement of Assets and Liabilities 36 Statement of Operations 37 Statement of Changes in Net Assets 38 Financial Highlights 39 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 58 Important Tax Information 59 Board Members Information 60 Officers of the Fund 62 FOR MORE INFORMATION Back Cover Dreyfus International Stock Index Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus International Stock Index Fund, covering the 12-month period from November 1, 2015 through October 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds generally advanced over the reporting period in the midst of heightened market volatility stemming from various global economic developments. Toward the end of 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked sharp stock market declines in January 2016, but equities began to rally in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs in July and August before moderating as a result of uncertainty regarding U.S. elections and potential rate hikes. In the bond market, yields of high-quality sovereign bonds generally moved lower and their prices increased in response to robust investor demand for current income in a low interest rate environment. The outcome of the U.S. presidential election and ongoing global economic headwinds suggest that uncertainty will persist in the financial markets over the foreseeable future. Some asset classes and industry groups may benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation November 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2015 through October 31, 2016, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2016, Dreyfus International Stock Index Fund’s Investor shares produced a total return of -3.37%. 1 This compares with a -3.23% total return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE Index”), during the same period. 2 Between its inception on August 31, 2016 and October 31, 2016, the fund’s Class I share produced a total return of -0.86%. International equities ended the reporting period with moderately negative returns, on average, amid heightened market volatility. As of August 31, 2016, existing fund shares were renamed Investor shares and Class I shares were added as a new share class of the fund. The Fund’s Investment Approach The fund seeks to match the performance of the MSCI EAFE Index, a broadly diversified, international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada. To pursue its goal, the fund is generally fully invested in stocks included in the MSCI EAFE Index. The fund’s investments are selected to match the benchmark composition along individual name, country, and industry weighting, and other benchmark characteristics. Under these circumstances, the fund maintains approximately the same weighting for each stock as the MSCI EAFE Index does. The fund employed futures contracts and currency forward contracts during the reporting period in its efforts to replicate the returns of the MSCI EAFE Index. Volatility Buffeted International Equity Markets International stocks moved lower in choppy trading during the final months of 2015 under pressure from weakening commodity prices and disappointment over recent central banking strategies in Europe. Investor sentiment turned more sharply negative in January 2016 in response to further deterioration in commodity prices, disappointing economic data in China, and worries that higher short-term rates in the United States might weigh on global economic activity. International stocks began a dramatic recovery in mid-February when investors responded positively to encouraging European and U.S. economic data, low inflation, rebounding commodity prices, a new round of monetary easing in Europe, and indications that U.S. monetary policymakers would delay additional rate hikes. The markets endured another bout of volatility in June when the United Kingdom voted to leave the European Union. Most international equity markets quickly rebounded, and the MSCI EAFE Index recouped most, but not all, of its previous losses over the summer. However, in October, uncertainty surrounding the outcome of upcoming U.S. elections caused international stocks to lose additional ground. 3 DISCUSSION OF FUND PERFORMANCE (continued) Investors Favored Traditionally Defensive Market Sectors The MSCI EAFE Index’s moderately negative return for the reporting period masked heightened market volatility. The financial sector led the market’s decline when concerns intensified that negative interest rates in Europe and Japan might undermine banks’ earnings. Financial institutions in Asia struggled with exposure to a slowing and highly leveraged Chinese economy, while European banks encountered slowing loan growth and a more stringent regulatory environment. U.K.-based banks lost value amid concerns surrounding London’s role as a financial center after Britain’s exit from the European Union. In the health care sector, pharmaceutical developers in Switzerland and other markets struggled with diminishing new-product pipelines, unfavorable currency exchange rates, longer waits for regulatory approvals, pressures on drug pricing policies, and subdued demand from the emerging markets. On the other hand, the MSCI EAFE Index achieved relatively strong results in the materials sector, where better economic conditions in China and rebounding commodity prices helped a number of basic materials producers recover from previously depressed levels. In addition, several mining companies had reduced their debt loads and cut costs during the downturn, enabling them to enhance profit margins in the industry group’s recovery. Finally, some of the larger U.K.-based metals producers benefited from the decline of the British pound in the wake of the Brexit referendum. In the industrials sector, manufacturers in Japan and elsewhere boosted profits through the use of technology to automate their factories. Industrial production volumes in Europe improved later in the reporting period, helping electronic equipment and machinery companies in economically strong nations such as Germany and France. Among energy companies, a depreciating British pound, reduced costs, and a cautious approach to capital spending supported the stock prices of U.K.-based oil and gas producers. Replicating the Performance of the MSCI EAFE Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that aggressively accommodative monetary policies remain at work in international markets and we recently have seen signs of gradual economic improvement in some regions. As always, we intend to continue to monitor the factors considered by the fund’s investment model in light of current market conditions. November 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus International Stock Index Fund and the Morgan Stanley Capital International Europe, Australasia, Far East Index † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Investor shares for the period prior to 8/31/16 (the inception date for Class I shares).Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in each of the Investor and Class I shares of Dreyfus International Stock Index Fund on 10/31/06 to a $10,000 investment made in the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 10/31/16 Inception Date 1 Year 5 Years 10 Years Investor Shares 6/30/97 -3.37% 4.66% .80% Class I 8/31/16 -3.31% † 4.67% † .80% † Morgan Stanley Capital International Europe, Australasia, Far East Index -3.23% 4.99% 1.22% † The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Investor shares for the period prior to 8/31/16 (the inception date for Class I shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from May 1, 2016 to October 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2016 † Investor Shares Class I Expenses paid per $1,000 †† $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES
